Matter of Edemodu v Scott (2014 NY Slip Op 07659)





Matter of Edemodu v Scott


2014 NY Slip Op 07659


Decided on November 12, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
JOHN M. LEVENTHAL
SYLVIA O. HINDS-RADIX
HECTOR D. LASALLE, JJ.


2013-09703
 (Docket No. O-24580-12)

[*1]In the Matter of John C. Edemodu, respondent,
vLatoya Scott, appellant.


Joel Borenstein, Brooklyn, N.Y., for appellant.

DECISION & ORDER
In a family offense proceeding pursuant to Family Court Act article 8, Latoya Scott appeals from an order of the Family Court, Kings County (Ross, J.), dated August 5, 2013, which denied her motion to vacate an order of protection of the same court dated September 12, 2012, entered upon her failure to appear at a hearing.
ORDERED that the appeal is dismissed as academic, without costs or disbursements.
The order of protection, which was in effect for two years, has expired by its own terms. The order of protection was based upon the appellant's default, not a finding that the appellant committed a family offense which could have stigmatizing consequences. Accordingly, the appeal from the order denying a motion to vacate the order of protection must be dismissed as academic (see Matter of Nair v Nair, 113 AD3d 688).
BALKIN, J.P., LEVENTHAL, HINDS-RADIX and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court